DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B in the reply filed on 05/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities: "atomisation" should be "atomization".  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 10, and 11 are objected to because of the following informalities:  ".
Claim 10 is objected to because of the following informalities:  "precursorof" should be "precursor of".
Claim 17 is objected to because of the following formalities: “500ppmw” should be “500 ppmw”, “100ppmw” should be “100 ppmw”, and “200ppmw” should be “200 ppmw”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires the feedstock to be single elements or an alloy which broadens the feedstock of Claim 1 which is required to be a soft magnetic alloy.  Claim 31 requires that the part have a crystalline structure which is already required by Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 9-11, 22-23, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostroverkhov et al. (US-20180185963-A1), hereinafter Ostroverkhov, in view of Ko et al. (JP-2001207202-A), hereinafter Ko, and in view of McCann et al. (US-9977425-B1), hereinafter McCann.
	Regarding Claim 1, Ostroverkhov teaches the use of a powdered build material of gas atomized alloy ([0074]) which constitutes the claimed producing a powder by means of atomization.
	Ostroverkhov further teaches additive manufacturing operations ([0032]) taking place in an air-locked chamber ([0064]) which is purged with an inert gas ([0065]-[0067]) to displace atmospheric oxygen ([0097]) which constitutes the claimed producing a part from this powder by means of an additive manufacturing process in a protective atmosphere with an oxygen content of less than 100 ppmv.
	Ostroverkhov further teaches a laser device at least partially melting the powder ([0075]) to produce a part of a solid component ([0074]) which constitutes the claimed the powder being at least partially melted.
	Ostroverkhov does not teach the part including oxygen, sulphur, carbon, or nitrogen ([0074]) which constitutes the claimed an oxygen content of less than 500 ppmw, a sulphur content of less than 200 ppmw, a carbon content of less than 500 ppmw, and a nitrogen content of less than 200 ppmw.
	Ostroverkhov does not explicitly disclose the claimed feedstock being a soft magnetic alloy, the claimed part having a crystalline structure, or a density greater than 98%.
	A person having ordinary skill in the art would expect the part produced by Ostroverkhov to have a crystalline structure since the part is made of metal as discussed above, and Ostroverkhov does not teach any rapid quenching or other such process by which a non-crystalline metallic structure would be produced.
	Ostroverkhov teaches the process of additive manufacturing being direct metal laser melting or selective laser sintering ([0071]) McCann teaches that direct metal laser melting beneficially achieves a homogenous melt pool and fully dense bulk product as well as avoiding porosity defects (Col. 1 L. 25-57) which is within the claimed a density greater than 98%. 
	It would be obvious to a person having ordinary skill in the art to apply the fully dense product according to McCann to part produced by Ostroverkhov in order to beneficially achieve a fully dense bulk product and avoid porosity defects as discussed above.
	Ko teaches a Fe-Co atomized powder (Ko [0017]) which is within the powdered build material of gas atomized alloys of cobalt, iron, aluminum, titanium, nickel and combinations thereof according to Ostroverkhov (Ostroverkhov [0074]).
	Ko further teaches the Fe-Co powder beneficially forming solid solution in almost all ranges of composition and exhibiting high soft magnetic properties ([0017]) which constitutes the claimed feedstock is a soft magnetic alloy.
	It would be obvious to a person having ordinary skill in the art to utilize the Fe-Co powder according to Ko as the build material for modified Ostroverkhov since the composition and processing are within those required by modified Ostroverkhov as discussed above, and since Ko teaches the Fe-Co powder beneficially forming a solid solution and exhibiting high soft magnetic properties as discussed above.

	Regarding Claim 2, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, Ostroverkhov teaches the build material being gas atomized which is within the claimed wherein gas atomization, EIGA (electrode induction melting gas atomization), centrifugal atomization or plasma moulding technology is used as the atomization process.

	Regarding Claim 3, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, Ostroverkhov teaches direct metal laser melting and selective laser sintering which are within the claimed the additive manufacturing process comprises laser-beam melting, laser-beam sintering, electron beam melting, or electron beam sintering.

	Regarding Claim 4, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, Ostroverkhov teaches the part being produced by additive manufacturing within an air-locked chamber which is purged with inert gas which constitutes the claimed the part is produced by means of an additive manufacturing process in a closed space and this space is subject to inert gas rinsing.
	
	Regarding Claim 6, modified Ostroverkhov teaches the claim elements as discussed above. Ostroverkhov further teaches an example in which the inert gas is argon ([0061]) which is within the claimed the inert gas comprises argon, nitrogen, or helium.

	Regarding Claim 7, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, Ostroverkhov teaches the use of an inert gas which encompasses the claimed the protective atmosphere further comprises H2.

	Regarding Claim 9, modified Ostroverkhov teaches the claim elements as discussed above. Ko further teaches the feedstock powder being alloyed ([0017]) which is within the claimed the feedstock consists of single elements or of an alloy.

	Regarding Claim 10, modified Ostroverkhov teaches the claim elements as discussed above. Ko further teaches the feedstock powder being produced by Fe-30 mol% Co alloy being melted and poured into a running fluid to obtain a powder ([0017]) which is within the claimed a precursor of the feedstock is melted and the melt is processed to form a powder by means of atomization. 

	Regarding Claim 11, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, Ko teaches the Fe and Co being alloyed before being melted and atomized which overlaps the claimed a precursor of the feedstock is melted and solidified and subsequently melted again and processed to form a powder by means of atomization. 

	Regarding Claim 22, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, Ko teaches an alloy with a molar ratio of Fe and Co of about 70:30 ([0017]) which is about 68.86 % Fe and 31.14 % Co by weight percent which overlaps the claimed the soft magnetic alloy consists of 5 wt% to 30 wt% Co, 0 wt% ≤ V+Cr+Si+Mn+Al+Ta+Ni+Mo+Cu+Nb+Ti+Zr ≤ 10 wt%, up to 0.2 wt% impurities and the balance Fe.

	Regarding Claim 23, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, Ko teaches an alloy with a molar ratio of Fe and Co of about 70:30 ([0017]) which is about 68.86 % Fe and 31.14 % Co by weight percent which is within the claimed the soft magnetic alloy consists of 30 wt% to 55 wt% Co, 0 wt% ≤ V+Cr+Si+Mn+Al+Ta+Ni+Mo+Cu+Nb+Ti+Zr ≤ 5 wt%, up to 0.2 wt% impurities and the balance Fe.

	Regarding Claim 30, modified Ostroverkhov teaches the claim elements as discussed above. Ostroverkhov further teaches the direct metal laser melting being controlled by an electronic computer build file ([0052]) which overlaps the claimed the part being built up layer by layer by repeating the following steps: applying a layer made of the powder, and selectively melting the layer using a three-dimensionally controllable energy beam according to a three-dimensional CAD file of the part in order to produce a layer of the part. 

	Regarding Claim 31, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, the part would be expected to have a crystalline structure. 


	Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostroverkhov et al. (US-20180185963-A1), hereinafter Ostroverkhov, in view of Ko et al. (JP-2001207202-A), hereinafter Ko, in view of McCann et al. (US-9977425-B1), hereinafter McCann, and in view of Dykstra et al. (WO-2016003563-A1), hereinafter Dykstra.
	Regarding Claim 5, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, Ostroverkhov teaches purging oxygen from the air-locked chamber which constitutes rinsing the chamber.
	It is noted that the claimed “alternately pumped out and rinsed” is considered to require at least two repetitions of removing fluid from the space followed by inserting a fluid into the space.
	Ostroverkhov does not explicitly disclose pumping the chamber prior to rinsing or repeatedly pumping and then rinsing.
	Dykstra teaches a method of processing including 3D printing metal powder ([0008]) which includes several purging cycles of applying a vacuum then purging with an inert gas in order to beneficially draw out contaminants from the powder ([0010]) which is the same as the claimed the space is alternately pumped out and rinsed. 
	It would be obvious to a person having ordinary skill in the art to apply the several purging cycles according to Dykstra to modified Ostroverkhov in order to beneficially draw out contaminants from the powder as discussed above. 

Regarding Claim 8, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, Ostroverkhov teaches using inert gas to purge oxygen from the air-locked chamber which constitutes the claimed part is produced by means of an additive manufacturing process at an oxygen pressure of below 0.1 mbar. 
Ostroverkhov does not explicitly disclose the claimed additive manufacturing process in a vacuum.
	Dykstra teaches a method of processing including 3D printing metal powder ([0008]) which includes performing the 3D printing in a vacuum in order to ensure contaminants are not present in the product ([0032], [0052]-[0054]) which constitutes the claimed the part is produced by means of an additive manufacturing process in a vacuum.
	It would be obvious to a person having ordinary skill in the art to apply the 3D printing in a vacuum according to Dykstra to modified Ostroverkhov in order to beneficially ensure contaminants are not present in the product as discussed above. 

	

Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostroverkhov et al. (US-20180185963-A1), hereinafter Ostroverkhov, in view of Ko et al. (JP-2001207202-A), hereinafter Ko, in view of McCann et al. (US-9977425-B1), hereinafter McCann, and in view of Bawane et al. (WO-2017200401-A1), hereinafter Bawane.
	Regarding Claim 12, modified Ostroverkhov teaches the claim elements as discussed above. 
Ostroverkhov teaches heat treatment as well but does not disclose any temperature or duration of the process ([0032]).
Bawane teaches suitable postprocessing of a direct metal laser melting processing being heat treating at 1093-1205°C for 1-2 hours ([0022]) which is within the claimed the part is further heat treated at 600-1400°C for at least 0.25 h.
It would be obvious to a person having ordinary skill in the art to apply the heat treatment parameters according to Bawane to modified Ostroverkhov since modified Ostroverkhov teaches a heat treatment following direct metal laser melting but does not specify parameters of the heat treatment.

Regarding Claim 13, modified Ostroverkhov teaches the claim elements as discussed above. Ostroverkhov further teaches the heat treatment being performed in the build chamber ([0030]-[0033]) which constitutes the heat treatment being carried out in a protective atmostphere as discussed above. 

Regarding Claim 14, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, modified Ostroverkhov teaches an atmosphere of inert gas, and specifically argon, which is within the claimed the protective atmosphere is a reducing atmosphere comprising an NH-3 cracked gas, a mixture of H2 with N2 and/or Ar, or pure H2, or the protective atmosphere is an inert atmosphere.

Regarding Claim 15, modified Ostoverkhov teaches the claim elements as discussed above. As discussed above, modified Ostroverkhov teaches an atmosphere of inert gas which encompasses the claimed the protective atmosphere further comprises H2.

Regarding Claim 16, modified Ostroverkhov teaches the claim elements as discussed above. Bawane further teaches suitable postprocessing of a direct metal laser melting processing being heat treating in a vacuum ([0022]) which overlaps the claimed the heat treatment is carried out in a vacuum at a pressure of less than 0.1 mbar.

Regarding Claim 17, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, modified Ostroverkhov does not teach the produced part including oxygen, sulphur, carbon, or nitrogen which constitutes the claimed following heat treatment the part has an oxygen content of less than 500 ppmw, a Sulphur content of less than 100 ppmw, a carbon content of less than 200 ppmw, and a nitrogen content of less than 100 ppmw.

Regarding Claim 18, modified Ostroverkhov teaches the claim elements as discussed above. As discussed above, modified Ostroverkhov teaches the part being produced from a soft magnetic alloy, which overlaps the claimed following the heat treatment the part has a coercive field strength Hc of less than 5 A/cm. Additionally, modified Ostroverkhov teaches the composition and processing as claimed, as discussed above, therefore a person having ordinary skill in the art would expect the claimed following the heat treatment the part has a coercive field strength Hc of less than 5 A/cm to flow naturally from the part according to modified Ostroverkhov.


Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostroverkhov et al. (US-20180185963-A1), hereinafter Ostroverkhov, in view of Ko et al. (JP-2001207202-A), hereinafter Ko, in view of McCann et al. (US-9977425-B1), hereinafter McCann, and in view of Bernthaler et al. (DE-102016119650-A1), hereinafter Bernthaler.
	Regarding Claim 28, modified Ostroverkhov teaches the claim elements as discussed above. 
	Ostroverkhov does not disclose the type of part to be produced.
	Bernthaler teaches that iron-cobalt alloys having soft magnetic properties ([0044]) which are additively manufactured ([0045]) are suitable for magnetic cores for electrical machines and actuators ([0084]) which is within the claimed the part has the form of a yoke for relay applications or an armature for relay applications, of a flux conductor, of a part for electromagnetic lenses, of an armature for injection technology or of a cup system for injection technology, of a part for electromagnetic actuators, of a part for a sensor system, of a part for a torque sensor, of a lamination for stators and rotors of motors, generators or other electric machines. 
	It would be obvious to a person having ordinary skill in the art to produce a magnetic core for electrical machines and actuators according to Bernthaler in a manner according to modified Ostroverkhov since modified Ostroverkhov does not teach a specific product to be produced and Bernthaler teaches the methods and materials of modified Ostroverkhov to be suitable for producing a magnetic core for electrical machines and actuators as discussed above.  

Regarding Claim 29, modified Ostroverkhov teaches the claim elements as discussed above. 
Ostroverkhov does not explicitly disclose a particle size of the powder. 
Bernthaler teaches that in iron-cobalt alloys ([0038]) a particle size distribution of 1-200 µm is appropriate for additive manufacturing ([0039]) which encompasses the claimed the powder having an average particle size of 10 µm to 80 µm.
It would be obvious to a person having ordinary skill in the art to apply the powder size according to Bernthaler to modified Ostroverkhov since modified Ostroverkhov teaches additive manufacturing an iron-cobalt alloy and Bernthaler teaches a suitable particle size for additive manufacturing an iron-cobalt alloy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736